EXHIBIT 32.1CERTIFICATION PURSUANT TOSECTION -OXLEY ACT OF 2002The undersigned, Shane Drdul, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that 1.the quarterly report on Form 10-Q of Cheetah Enterprises, Inc. for the period ended May 31, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2.the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Cheetah Enterprises, Inc. Date: July 15, 2016By:/s/ Shane DrdulShane DrdulChief Executive Officer and Chief Financial Officer(Principal Executive Officer, Principal Financial Officerand Principal Accounting Officer)
